   Case 2:19-cv-03560-WDK-E Document 40 Filed 05/08/20 Page 1 of 1 Page ID #:266

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV19-3560 WDK (AFMx)                                           Date    May 8, 2020
 Title             United States of America v. David Neville Griffin, et al.



 Present: The Honorable          William D. Keller, Senior United States District Judge
                   Stephen Montes Kerr                                         Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


 Proceedings:                 (In Chambers     No Proceedings Held)

        On March 2, 2020, the Court set a Law and Motion Cut-off Date of April 30, 2020. To date, the
parties have not filed any motion(s). Plaintiff counsel is ordered to file a Status Report as to how they
plan to proceed with the case no later than July 10, 2020. If the parties wish to proceed to trial, please
provide proposed pretrial and trial dates.




                                                                                                 :
                                                               Initials of Preparer            SMO




CV 90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
